On July 24, 1998, the defendant was sentenced to the following: Count I: forty (40) years in the Montana State Prison or other correctional or appropriate mental health care facility, with twenty (20) years suspended; Count III: ten (10) years in the Montana State Prison or other correctional or appropriate mental health care facility, to run concurrently with the sentence imposed in Count I.
On August 19,1999, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by J.B. Anderson. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 45-18-904(3), MCA.) The *65Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed. However, the Board strongly urges the Department of Corrections to properly provide for the defendant’s mental health needs.
Done in open Court this 19th day of August, 1999.
DATED this 9th day of September, 1999.
Acting Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Alt. Member, Hon. Robert Boyd